Citation Nr: 1444877	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  07-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to July 1947.  He died in September 2003.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision (issued in April 2004) from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board first denied this appeal in a January 2009 decision, more than five years ago.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2009 the Court granted a joint motion for remand (JMR, hereinafter JMR1) of the Veteran and the Secretary of Veterans Affairs, vacated the January 2009 decision, and remanded the case to the Board for compliance with the instructions in the JMR.  

In JMR1, the Parties agreed that, on remand, the Board was required to discuss whether VA must obtain a medical opinion to assist the appellant in substantiating her claim.  

After conducting additional development, including obtaining a medical opinion in an effort to assist the appellant in substantiating her claim in light of JMR1, the Board again denied the appeal in an April 2011 decision.  The appellant appealed that decision to the Court.  

In October 2011, the Court granted another JMR (JMR2) of the Parties, vacated the April 2011 decision, and remanded the case to the Board for action consistent with the terms of JMR2.  

In JMR2, the Parties agreed that the Board must provide an adequate statement of reasons and bases as to the adequacy of the VA opinion that the Board had obtained.  

In September 2012 the Board obtained an additional VA opinion to address the concerns in JMR2.  

This case involves the Veteran's death following hip surgery at a VA Medical Center necessitated by a fall at a nursing home.  The last time this appeal was before the Board there was three theories of entitlement being considered:  

First, that the disability that caused the Veteran's death should be considered as secondary to his service-connected PTSD - based on medications for that condition causing him to fall and injure his hip;

Second, that there was negligence at the VA approved nursing home that resulted in his fall and hip injury; and  

Third, that VA's negligence in not administering prophylaxis therapy was the proximate cause of his death from a gastric bleed following the hip surgery.  

The Veteran's representative has withdrawn the appeal as to all but the last theory of entitlement.  

In a November 30, 2012 letter, years after the first Board decision in this case, the Veteran's representative informed the Board that he was "placing VA on notice that not all of the veteran's records from Friendship Manor/Lakeside are in the file."  He then provided the address of Friendship Manor/ Lakeside, reported that those records were critical to a fall that occurred there and stated that he had attempted to obtain the records, the institution would not release them, and that he was raising the duty to assist.  

In February 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to send the appellant a letter asking that she complete the necessary release of information so that VA could assist her in obtaining the evidence.  

In March 2014, as instructed, the AOJ sent a letter to the appellant and her representative, and instructed her to complete an included a VA Form 21-4142, Authorization and Consent to Release Information, and that she could submit the records herself.  

There was no response.

In a May 2014 letter, the Veteran's representative reported that a conservator had been appointed, the representative wrote to the conservator seeking release of the records and that the conservator never replied.  In that May 2014 letter, the representative stated that the Friendship Manor/Lakeside records are relevant only as to the claimant's theory that the medication used to treat the Veteran's service-connected PTSD caused him to fall and fracture his hip and that a corollary argument was that Friendship Manor/Lakeside failed to provide adequate supervision.  

The appellant's representative stated as follows:

However, at this time, the claimant is waiving the theory relative to Friendship Manor/Lakeside and/or the medications being used to treat PTSD causing the fall.  She wishes to proceed only on the § 1151 theory.  This obviates the need to request records from Friendship Manor/Lakeside.  It is respectfully requested that the VARO render an immediate decision on the § 1151 theory.  

The Board finds that this is an effective withdrawal of the appeal as to all theories of entitlement to VA benefits other than on the theory that the Veteran's death was due to fault on the part of VA in not providing prophylaxis given that VA place him on Lovenox and he was on aspirin and non-steroidal anti-inflammatory drugs (NSAIDS).  

In this regard, it would have been of great assistance to the VA (and the appellant) if the representative had made this declaration prior to, or instead of, providing the November 30, 2012 letter, which lead to the February 2014 remand, delaying this case appreciably.

In August 2014, the Board received additional argument from the appellant's representative.  Since the Board last adjudicated this appeal in April 2011, four medical opinions have been added to the record.  Two, from Dr. M.M.C. and Dr. S.F., are favorable to a grant of the benefit sought.  One, from Dr. D.D., is unfavorable.   


FINDING OF FACT

The Veteran's death was actually and proximately caused by VA treatment from August 23 to September 4, 2003. 






CONCLUSION OF LAW

The criteria service connection for the cause of the Veteran's death, under 38 U.S.C.A. § 1151, have all been met.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that VA benefits are warranted for the cause of the Veteran's death.  Specifically, she contends that VA medical personnel were negligent in not providing prophylaxis treatment with H-2 blocker or proton-pump inhibitors (PPIs), and that such treatment would have prevented the development of gastrointestinal (GI) bleeding and gastritis, which was an underlying cause of his death.  Essentially, the argument is that the risk factors present, including the Veteran's age, the type of surgery he underwent, the use of an anticoagulant, and a history of use of aspirin and NSAIDS, means that it was negligence to not administer the prophylaxis treatment described which is administered to reduce the risk of GI bleeds, and that the massive GI bleed was therefore the proximate cause of the Veteran's death.  

Disability and Indemnity (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

Pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013), as implemented at 38 C.F.R. § 3.361 (2013), veterans who are injured by VA care or medical treatment may be entitled to compensation.  Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005).  Section 1151 provides that compensation shall be awarded for an additional disability or death "in the same manner as if such additional disability or death were service-connected" if the additional disability or death was not the result of the veteran's willful misconduct and:  (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary ... and the proximate cause of the disability or death was-(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151(a).  To be entitled to VA benefits, any additional disability must not be merely coincidental with VA medical treatment, but must stem from some fault in the care that was provided, including "carelessness, negligence, lack of proper skill, error in judgment, or some other similar instance of fault."  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(d)(1).  

The Veteran died in September 4, 2003.  His death certificate lists the immediate cause of death as hypoxia/respiratory distress, due to upper gastrointestinal bleed, due to possible stress gastritis with cause unknown.  The death certificate also lists an osteopetrotic hip fracture due to a fall on August 23, 2003, for which a right hip arthroplasty was performed on August 27, 2003, as a significant condition contributing to death.  

The pertinent facts are as follows:  The Veteran was 74 years old at the time of his death.  He had fallen on August 23, 2003 and was taken to a VA hospital where he underwent right hip arthroplasty on August 27, 2003.  Postoperatively he was on Lovenox for deep venous thrombosis prophylaxis for 10 days and aspirin.  As of August 31, 2003 he was no longer on aspirin.  On September 3, 2003 he developed hematemesis, became unresponsive and was pronounced death 22 minutes later, on September 4, 2003.  Since April 2003 the Veteran had been taking 325 mg. of aspirin daily and up to 800 mg. of Ibuprofen three times per day, as needed for pain.  

Information regarding Lovenox is of record.  Lovenox is an anticoagulant used to help prevent formation of blood clots and it increases the risk of bleeding.  Listed are a number of drugs that will affect Lovenox, including NSAIDS such as ibuprofen, and salicylates, such as aspirin.  

There are relevant medical opinions of record.  Several of those were added to the record since the Board last adjudicated this appeal and since the Board remanded the issue.  

Opinions favorable to the appellant's claim include the following:  March and December 2010 opinions from Dr. E.G., June and November 2012 opinions from a gastroenterologist, Dr. M.C.C., and a July 2013 opinion from a gastroenterologist, Dr. S.F.

An opinion favorable and unfavorable to the appellant's claim is an October 2010 opinion from a VA internist.  It is unfavorable as it is an opinion that the Veteran's death was not due to fault on the part of VA.  It is favorable in that the physician opined that his death was an event not reasonably foreseeable.  

Opinions unfavorable to the appellant's claim include a September 2012 opinion from a VA gastroenterologist, Dr. D.D. 

There are also numerous scholarly articles of record that are relevant to the issue on appeal and discussed or referred to by the experts who have provided opinions.  

Having reviewed all of these opinions, the Board finds that the preponderance of evidence shows that the Veteran's death was both actually and proximately caused by VA treatment.  The evidence is at least in equipoise that the standard of care in place at that time of the events in question was to place a person in the Veteran's situation on a prophylactic medication such as a PPI to protect against the type of gastric injury that caused the Veteran's death, and this was not done.  Beyond the above, in light of the delays in the adjudication of this case, and the appellant's age, the Board finds that while there is substantial evidence against this claim, further postponement in the full adjudication of this case to address the problems of this case is unjustifiable.  

A remand of this case (once again) notwithstanding efforts by VA in prior remands to address the veracity of the central (and multiple) contentions in this case would be an effective denial.

For these reasons, the Board concludes that all criteria under 38 U.S.C.A. § 1151 have been met.  As benefits under 38 U.S.C.A. § 1151 are treated the same as benefits for service connection, all criteria for entitlement to service connection for the cause of the Veteran's death have been met.  Hence, the appeal must be granted.  

As the Board grants the benefit sought in full, no discussion regarding whether VA has met its duties to notify and assist is necessary.  





ORDER

Service connection for cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


